   Case 2:20-cv-08550-PA-MRW Document 6 Filed 09/18/20 Page 1 of 2 Page ID #:166

                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-08550 PA (MRWx)                                          Date     September 18, 2020
 Title            Brittney Semanick v. State Auto Insurance Companies



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                Not Reported                          N/A
                Deputy Clerk                               Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                             None                                                  None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant State Auto Insurance Company
(“Defendant”). (Dkt. No. 1 (“Removal”).) Defendant asserts this Court has jurisdiction over the action
brought against it by plaintiff Brittney Semanick (“Plaintiff”) based on the Court’s diversity jurisdiction.
See 28 U.S.C. § 1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001).

        In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal states
“Plaintiff alleges that she resides in Indiana and maintains a domicile there. (Compl. ¶¶ 15, 28, 31(a),
31(d), 32, 33.) Accordingly, Plaintiff is a citizen of Indiana for purposes of diversity jurisdiction.”
(Removal ¶47.) Plaintiff’s Complaint alleges the following:

                    •       “Plaintiff “was a resident of Indiana.”


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
     Case 2:20-cv-08550-PA-MRW Document 6 Filed 09/18/20 Page 2 of 2 Page ID #:167

                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
    Case No.    CV 20-08550 PA (MRWx)                                          Date    September 18, 2020
    Title       Brittney Semanick v. State Auto Insurance Companies

•
                 •      “Plaintiff is the biological child of the policy holders [and] [o]n the
                        date of the incident [Plaintiff] was a resident of [her parent’s]
                        household in Highland, Indiana, where she maintained a physical
                        presence, had unrestricted access, and relied on the household as a
                        place of abode of some permanency where she had intent to reside
                        and return.”
•
                 •      Plaintiff considered “her parents’ Indiana home to be her
                        residence,” “she routinely stayed at her parent’s home several times
                        a year,” [s]he did not consider California to be her permanent State
                        of residence,” “[s]he was licensed in Indiana,” [and] “[s]he
                        received all of her routine medical/dental care in Indiana.”
•
                 •      Plaintiff maintained “concurrent residency at her parent’s
                        household in Indiana.”
•
                 •      Defendant denied Plaintiff’s claims and “ignored all facts
                        establishing her separate residency at her parent’s household.”

(Compl. ¶¶ 15, 28, 31(a), 31(d), 32, 33.)

        Because an individual is not necessarily domiciled where he or she resides, Defendant’s
allegations concerning the citizenship of Plaintiff, based on allegations of residence, are insufficient to
establish Plaintiff’s citizenship. “Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter,
265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A
petition [for removal] alleging diversity of citizenship upon information and belief is insufficient.”).
Here, Defendant has not affirmatively alleged Plaintiff’s citizenship, and instead relies on Plaintiff’s
allegations of residence in an attempt to establish citizenship. As a result, Defendant’s allegations
related to Plaintiff’s citizenship are insufficient to invoke this Court’s diversity jurisdiction. See
Jacqueline B. v. Rawls Law Group, P.C., 20-cv-01478, 2020 WL 2176783, at *2 (C.D. Cal. Feb. 18,
2020) (remanding where defendant attempted to remove based on allegations of residence).

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 20STCV20627, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

            IT IS SO ORDERED.


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                  Page 2 of 2
